     Case 2:19-cr-00595-CAS Document 20-1 Filed 10/24/19 Page 1 of 8 Page ID #:80



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     CHELSEA NORELL (Cal Bar. No. 280831)
 4   BRITTNEY M. HARRIS (Cal. Bar No. 294650)
     Assistant United States Attorneys
 5   International Narcotics, Money Laundering,
     and Racketeering Section
 6        1200 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-2624/0488
 8        Facsimile: (213) 894-0141
          E-mail:    Chelsea.norell@usdoj.gov
 9                   Brittney.Harris@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. CR 19-595-CAS

15              Plaintiff,                   [PROPOSED] PROTECTIVE ORDER
                                             REGARDING DISCOVERY CONTAINING
16              v.                           PERSONAL IDENTIFYING INFORMATION

17 EDWARD BUCK,

18              Defendant.

19
20

21        The Court has read and considered the Stipulation and Joint

22   Request for a Protective Order Regarding Discovery Containing

23   Personal Identifying Information, filed by the government and

24   defendant Edward Buck (“defendant”) in this matter on October 24,

25   2019, which this Court incorporates by reference into this order,

26   and FOR GOOD CAUSE SHOWN the Court hereby FINDS AND ORDERS as

27   follows:

28
     Case 2:19-cr-00595-CAS Document 20-1 Filed 10/24/19 Page 2 of 8 Page ID #:81



 1        1.    The government’s discovery in this case relates to

 2   defendant’s alleged crimes, that is 21 U.S.C. §§ 841(a)(1),

 3   (b)(1)(C): Distribution of Controlled Substances Resulting in Death;

 4   and 21 U.S.C. §§ 841(a)(1), (b)(1)(C): Distribution of Controlled

 5   Substances.   Defendant is detained pending trial.         The discovery

 6   contains the personal identifying information of victims and third

 7   parties, including, among other things, personal names, addresses,

 8   Social Security numbers, and bank account numbers, and medical or

 9   health information of victims and third parties.

10        2.    If the government were to redact all personal identifying

11   information and medical information in a manner consistent with

12   Federal Rule of Criminal Procedure 49.1, the Central District of

13   California’s Local Rules regarding redaction, and the Privacy Policy

14   of the United States Judicial Conference, the defense would receive

15   a set of discovery that would be highly confusing and difficult to

16   understand, and defense counsel would not be able to adequately

17   evaluate the case, advise his client, or prepare for trial.

18        3.    The Court finds it is appropriate, therefore, for the

19   government to produce unredacted discovery that contains personal

20   identifying information and medical information, but preserves the

21   privacy and security of the victims and third parties.           The Court

22   agrees that a protective order as requested by the parties will

23   serve the government’s interest in maintaining the privacy and

24   security of victims and third parties while permitting the defense

25   to understand the government’s evidence.

26              Accordingly, the discovery that the government will

27   provide to defense counsel in the above-captioned case will be

28   subject to this Protective Order, as follows:

                                            2
     Case 2:19-cr-00595-CAS Document 20-1 Filed 10/24/19 Page 3 of 8 Page ID #:82



 1              a.    For purposes of the Protective Order, the term

 2   “Personal Identifying Information” (“PII”) includes any information

 3   that can be used to identify a person, including name, address, date

 4   of birth, Social Security number, driver’s license number, telephone

 5   number, account number, or personal identification number.            The term

 6   “medical information” includes any individually identifiable health

 7   information that is connected to a patient’s name, address, or other

 8   identifying number, such as a social security number or Medi-Cal

 9   number.   The term “Protected Information” refers to materials

10   containing PII and/or medical information that the government

11   produces to the defense pursuant to the Protective Order.

12              b.    For purposes of the Protective Order, the term

13   “defense team” refers to (1) defendant’s counsel of record,

14   (2) other attorneys at defense counsel’s law firm who may be

15   consulted regarding case strategy in the above-captioned matter,

16   (3) defense investigators who are assisting defense counsel with

17   this case, (4) retained experts or potential experts, and

18   (5) paralegals, legal assistants, and other support staff to

19   defendant’s counsel of record providing assistance on this case --

20   all of whom have been advised of their obligations under the

21   Protective Order and have affirmed to defendant’s counsel of record

22   that they agree to be bound by the terms of the Protective Order.

23   The term “defense team” does not include defendant, his family

24   members, or any other associates of defendant.

25              c.    Defendant’s counsel of record agrees to advise all

26   members of the defense team of their obligations under the

27   Protective Order and ensure their agreement to follow the

28

                                            3
     Case 2:19-cr-00595-CAS Document 20-1 Filed 10/24/19 Page 4 of 8 Page ID #:83



 1   Protective Order, prior to providing members of the defense team

 2   with access to any materials subject to the Protective Order.

 3               d.    The government is authorized to provide defendant’s

 4   counsel of record with Protected Information marked with the

 5   following legend: “CONTENTS SUBJECT TO PROTECTIVE ORDER.”            If

 6   defendant objects to any such designation, he may do so by

 7   application to the Court upon duly noticed motion, following meeting

 8   and conferring with the government regarding the objection.

 9               e.    Defendant may review Protected Information in this

10   case only in the presence of a member of the defense team, and his

11   counsel of record shall ensure that defendant is never left alone

12   with any discovery subject to the Protective Order.           Defendant may

13   see and review Protected Information in the presence of a member of

14   the defense team, but defendant may not copy, keep, maintain, or

15   otherwise possess any of such Protected Information in this case at

16   any time.    Defendant must return any Protected Information to the

17   defense team at the conclusion of any meeting at which defendant is

18   permitted to view the Protected Information.         Defendant may not take

19   any Protected Information out of the room in which he is meeting

20   with the defense team.     Defendant may not write down or memorialize

21   any PII and/or medical information contained in the Protected

22   Information.     At the conclusion of any meeting with defendant, the

23   member of the defense team present shall take with him or her all

24   Protected Information.     At no time, under no circumstance, will any

25   Protected Information be left in the possession, custody, or control

26   of defendant, whether he is incarcerated or not.

27

28

                                            4
     Case 2:19-cr-00595-CAS Document 20-1 Filed 10/24/19 Page 5 of 8 Page ID #:84



 1               f.   The defense team shall not permit anyone other than

 2   the defense team to have possession of Protected Information,

 3   including defendant himself.

 4               g.   The defense team shall access and use Protected

 5   Information for the sole purpose of preparing for trial or any

 6   related proceedings in this case.          The defense team may review

 7   Protected Information with a witness or potential witness in this

 8   case, including defendant.      Before being shown any portion of

 9   Protected Information, however, any witness or potential witness

10   must be informed of, and agree in writing to be bound by, the

11   requirements of the Protective Order.          No witness or potential

12   witness may retain Protected Information, or any copy thereof, after

13   his or her review of those materials with the defense team is

14   complete.

15               h.   The defense team shall maintain Protected Information

16   safely and securely, and shall exercise reasonable care in ensuring

17   the confidentiality of those materials by (1) not permitting anyone

18   other than defense team members and defendant as restricted above to

19   see Protected Information, (2) not divulging to anyone the contents

20   of Protected Information, except in conformity with this agreement,

21   and (3) not permitting Protected Information to be outside the

22   defense team’s offices, homes, vehicles, or personal presence.

23               i.   To the extent that notes are made that memorialize,

24   in whole or in part, the PII and/or medical information in any

25   Protected Information, or to the extent that copies are made for

26   authorized use by members of the defense team, such notes, copies,

27   or reproductions become Protected Information subject to the

28

                                            5
     Case 2:19-cr-00595-CAS Document 20-1 Filed 10/24/19 Page 6 of 8 Page ID #:85



 1   Protective Order and must be handled in accordance with the terms of

 2   the Protective Order.

 3              j.    The defense team shall use Protected Information and

 4   materials otherwise identified as containing PII and/or medical

 5   information only for the litigation of this matter and for no other

 6   purpose.   Litigation of this matter includes any appeal filed by

 7   defendant and any motion filed by defendant pursuant to 28 U.S.C.

 8   § 2255.    In the event that a party needs to file Protected

 9   Information or materials otherwise identified as containing PII

10   and/or medical information with the Court or divulge the contents of

11   such materials in court filings, the filing should be made under

12   seal.   If the Court rejects the request to file such information

13   under seal, the party seeking to file such information shall provide

14   advance written notice to the other party to afford such party an

15   opportunity to object or otherwise respond to such intention.            If

16   the other party does not object to the proposed filing, the party

17   seeking to file such information shall redact the PII and medical

18   information and make all reasonable attempts to limit the divulging

19   of PII and medical information.

20              k.    The parties also agree that any PII and/or medical

21   information produced in the course of discovery in the above-

22   captioned matter prior to the date of the Protective Order shall be

23   subject to the terms of the Protective Order.

24              l.    Upon the final disposition of this case, any

25   Protected Information and materials otherwise identified as

26   containing PII and/or medical information shall not be used, in any

27   way, in any other matter, absent a court order.          All materials

28   designated subject to the Protective Order maintained in the defense

                                            6
     Case 2:19-cr-00595-CAS Document 20-1 Filed 10/24/19 Page 7 of 8 Page ID #:86



 1   team’s files shall remain subject to the Protective Order unless and

 2   until such order is modified by court order.         Upon the request of

 3   the government and at the conclusion of appellate and post-

 4   conviction proceedings, the defense team shall return Protected

 5   Information and materials otherwise identified as containing PII

 6   and/or medical information to the government, certify that such

 7   materials have been destroyed, or certify that such materials are

 8   being kept pursuant to the Business and Professions Code and the

 9   Rules of Professional Conduct.

10              m.    In the event that there is a substitution of counsel

11   prior to when such documents must be returned, new defense counsel

12   must join this Protective Order before any Protected Information or

13   materials otherwise identified as containing PII and/or medical

14   information may be transferred from the undersigned defense counsel

15   to the new defense counsel, who then will become the defense team’s

16   custodian of materials designated subject to the Protective Order

17   and who shall then become responsible, upon the conclusion of

18   appellate and post-conviction proceedings, for returning to the

19   government, certifying the destruction of, or retaining pursuant to

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27

28

                                            7
     Case 2:19-cr-00595-CAS Document 20-1 Filed 10/24/19 Page 8 of 8 Page ID #:87



 1   the Business and Professions Code and the Rules of Professional

 2   Conduct all Protected Information and materials otherwise identified

 3   as containing PII and/or medical information.

 4          IT IS SO ORDERED.

 5

 6
     DATE                                       HONORABLE CHRISTINA A. SNYDER
 7                                              UNITED STATES DISTRICT JUDGE
 8
     Presented by:
 9

10    /s/ Brittney M. Harris
     BRITTNEY M. HARRIS
11   CHELSEA NORELL
     Assistant United States Attorneys
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            8
